BARFIELD, Judge.
In this appeal from a final judgment of dissolution of marriage, the husband asserts that the trial court abused its discretion in its award of lump-sum alimony, rehabilitative alimony, and child support. Finding no abuse of discretion, we must affirm.
We point out, however, that this court’s task of evaluating the final judgment of dissolution has been unnecessarily complicated by a final judgment that is vague and ambiguous. The trial judge could have made findings of fact, supported by the record, which would have strengthened the conclusions and resulting awards which are the subject of this appeal. Because our thorough examination of the record does not reveal that any of the awards constitute an abuse of discretion by the trial judge, we must AFFIRM the final judgment.
SHIVERS and ZEHMER, JJ., concur.